Citation Nr: 0200077
Decision Date: 01/03/02	Archive Date: 03/15/02

DOCKET NO. 94-23 968                  DATE JAN 03, 2002

On appeal from the Department of Veterans Affairs Regional Office in Waco,
Texas

THE ISSUES

1. Entitlement to service connection for chronic lumbosacral spine
disability.

2. Entitlement to service connection for chronic thoracic spine disability.

3. Entitlement to service connection for chronic right shoulder disability.

REPRESENTATION

Appellant represented by: Mark R. Lippman, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1975 to August 1978.
This matter comes to the Board of Veterans' Appeals (Board) from the
Department of Veterans Affairs (VA) Waco Regional Office (RO) February 1993
rating decision which denied service connection for chronic lumbosacral
spine, thoracic spine, and right shoulder disabilities. In January 1997, the
Board remanded this case for additional development of the evidence.

By September 15, 1999 decision, the Board denied service connection for
chronic lumbosacral spine, thoracic spine, and right shoulder disabilities.
Timely appeal from that decision was filed with the U.S. Court of Appeals for
Veterans Claims (the Court). By March 9, 2001 Order, the Court vacated the
September 1999 Board decision and, consistent with the newly-enacted Veterans
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096
(2000), remanded the case to the Board for further action consistent with the
Order.

REMAND

Effective in November 2000, with enactment of VCAA, the law changed to
provide that VA shall make reasonable efforts to assist veterans in obtaining
evidence necessary to substantiate their claims for benefits, except that no
assistance is required if there is no reasonable possibility that such
assistance would aid in substantiating the claim. This change in law is
applicable to all claims filed on or after the date of enactment of VCAA, or
filed before the date of enactment and not yet final as of that date. See
Karnas v. Derwinski, 1 Vet. App. 308 (1991). Also, recently, VA published
final regulations implementing VCAA. See 66 Fed. Reg.

- 2 -

45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 3.102, 3.156(a), 3.159,
and 3.326(a)).

In a claim for disability compensation, the assistance provided by VA shall
include a medical examination when such is necessary to make a decision on
the claim. An examination is necessary if the evidence (both medical and lay,
including statements from the veteran himself) contains competent evidence of
a current disability or persistent or recurrent symptoms of disability; and
the evidence indicates that the disability or symptoms may be associated with
active service, but there is insufficient medical evidence for VA to make a
decision on the claim. 38 U.S.C.A. 5103A(d) (West Supp. 2001).

The veteran contends that he has chronic right shoulder, thoracic spine, and
lumbosacral spine disabilities which developed as a result of in-service
trauma. While the pertinent disabilities were not diagnosed at the time of
his service separation or for several years thereafter, he did receive
intermittent treatment for back and right shoulder pain in service, and post-
service clinical evidence documents intermittent treatment for symptoms and
impairment of the spine and the right shoulder. While his post-service
treatment appears to occurred following work-related injury in March 1991,
the veteran maintains that he experienced pain and impairment of the right
shoulder and spine since service, long before he injured his back at work.

In recent years, the veteran underwent VA orthopedic examination in 1998 and
1999. On examination in May 1998, with review of the claims file, lumbosacral
spine disability (but not right shoulder or thoracic spine disability) was
diagnosed; the examiner opined that there was no evidence that the veteran's
right shoulder or back were symptomatic prior to his work-related injury in
1991. On examination in September 1998, without a review of the claims file,
based on history reported by the veteran and contemporaneous examination,
chronic disabilities of the right shoulder, lumbosacral spine, and thoracic
spine were diagnosed; the examiner opined that right shoulder and lumbosacral
spine disabilities, but not thoracic spine disability, were related to in-
service symptomatology. Finally, on examination in

- 3 -

February 1999, to include a review of the claims file, chronic right shoulder
and lumbosacral spine disabilities (but not thoracic spine disability) were
diagnosed; the examiner opined that those disabilities were unrelated to
injury or trauma in service.

As the aforementioned medical opinion is inconsistent as to the nature,
likely etiology, and time of onset relative to the veteran's right shoulder,
thoracic spine, and lumbosacral spine disabilities, the Board believes that
clarification should be sought, including a review the veteran's claims file,
to determine the nature and etiology of any right shoulder, thoracic spine,
and lumbosacral spine disability which may now be present. See Suttmann v.
Brown, 5 Vet. App. 127, 137 (1993).

The veteran's representative has insisted that VA breached its duty to assist
the veteran in the development of his service connection claims, because it
failed to return the claims file for a clarifying opinion to the VA physician
who examined the veteran, but did not review his claims file, in September
1998. While the Board is not aware of any authority mandating VA to seek an
exhaustive medical opinion from any particular physician prior to deciding
the merits of a claim, the RO should accommodate the veteran, to the extent
possible, and request a review of his claims file by the VA physician who
examined him in September 1998; if unavailable, the file should be reviewed
by another VA physician.

The evidence indicates that the veteran may be in receipt of Social Security
Administration (SSA) disability benefits. (See March 1993 disability
determination notice from SSA). Thus, medical records forming the basis for
the award of SSA benefits must be added to the claims file prior to
resolution of the veteran's appeal. 38 U.S.C.A. 5106 (West 1991); Murincsak
v. Derwinski, 2 Vet. App. 363 (1992).

Based on the above, the case is REMANDED for the following action:

1. The RO must review the claims file and ensure that all notification and
development action required by VCAA is completed. In particular, the RO
should ensure that the new notification requirements and

- 4 -

development procedures contained in sections 3 and 4 of VCAA, codified at 38
U.S.C.A. 5102, 5103, 5103A, and 5107 (West Supp. 2001), and recent regulatory
changes implementing same, are satisfied.

2. The RO should obtain from the veteran the names, addresses and approximate
dates of treatment of all medical care providers who treated him for any
right shoulder, lumbosacral spine, and/or thoracic spine disability since
service. After any necessary authorizations are obtained from the veteran,
complete copies of all relevant VA or private reports of medical treatment
(not already of record) should be obtained by the RO and added to the claims
file.

3. The RO should contact SSA and secure for the claims file copies of records
pertinent to the veteran's claim for SSA benefits, as well as the medical
records relied on concerning that claim. 38 U.S.C.A. 5106.

4. Thereafter, the RO should forward the veteran's complete claims file to
the VA physician who performed the September 1998 orthopedic examination, if
available, (otherwise to another VA physician) for clarification of the
nature and etiology of any chronic right shoulder, lumbosacral, and/or
thoracic spine disability which may now be present. The entire claims folder
must be made available to the examiner for review in conjunction with this
request for medical opinion, and the report must reflect the examiner's
review of the claims file. Any testing or clinical studies deemed useful by
the examiner, should be scheduled and conducted, and the results thereof

- 5 -

added to the record. The examiner should be requested to express an opinion
as to the origin and likely date of onset of any disability of the right
shoulder, the lumbosacral spine, and the thoracic spine which may now be
present, including whether it is as likely as not that any such disability is
etiologically related to service or any incident occurring therein. To the
extent possible, the examiner should be asked to comment on any in-service
right shoulder, lumbosacral spine, and/or thoracic spine pathology which may
be distinguished from post-service pathology; if so, the examiner should
explain such distinction. If any of the foregoing cannot be determined, the
examiner should so state for the record. A rationale for all opinions and
conclusions reached should be provided.

5. The RO should carefully review the development requested above to ensure
compliance with this remand. If any development requested above is not
accomplished, remedial action should be undertaken. Stegall v. West, 11 Vet.
App. 268 (1998).

When the foregoing has been completed, if the benefits sought are not
granted, a supplemental statement of the case should be furnished the veteran
and his representative, and he should be afforded a reasonable opportunity to
respond. The case should then be returned to the Board for further
consideration, if in order. The veteran has the right to submit additional
evidence and argument on the matters remanded to the RO. Kutscherousky v.
West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or the Court for
additional development or other appropriate action must be handled
expeditiously by the RO.

- 6 -

See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446,
302, 108 Stat. 4645 (1994), 38 U.S.C.A. 5101 (West Supp. 2001).

J. F. Gough
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of the Board
is appealable to the Court. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b)(2001).

- 7 -



